Case 5:17-cv-02507-AG-AGR Document 63 Filed 07/29/19 Page 1 of 7 Page ID #:3109



        Joel A. Kauth, CA Bar No. 186544
        E-mail: joel.kauth@kppb.com
        Mark Yeh, CA Bar No. 307181
        E-mail: mark.yeh@kppb.com
        KPPB LLP
        2190 S. Towne Centre Place, Suite 300
        Anaheim, CA 92806
        PH: (949) 852-0000
        Fax: (949) 852-0004
        Attorneys for Plaintiffs Steve Neville,
        Substructure Support, Inc., and
        TDP Support, Inc.
                              UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                     SOUTHERN DIVISION


        STEVE NEVILLE, SUBSTRUCTURE               Case No. 5:17-cv-02507-AG (AGRx)
        SUPPORT, INC., and TDP SUPPORT,           DECLARATION OF STEVE
                                                  NEVILLE IN SUPPORT OF
        INC.,                                     PLAINTIFFS’ OPPOSITION TO
                     Plaintiffs,                  DEFENDANTS’ MOTION FOR
                                                  SUMMARY JUDGMENT
                v.
                                                  Hon. Andrew J. Guilford
        FOUNDATION CONSTRUCTORS,
                                                  RONALD REAGAN FEDERAL BUILDING
        INC. and FOUNDATION PILE, INC.            AND UNITED STATES COURTHOUSE
                     Defendants.                  411 WEST 4TH STREET
                                                  SANTA ANA, CA 92701-4516

                                                  Date: August 19, 2019
                                                  Time: 10:00 AM
                                                  Place: Courtroom 10D




                                          1
Case 5:17-cv-02507-AG-AGR Document 63 Filed 07/29/19 Page 2 of 7 Page ID #:3110



        I, Steve Neville, declare:
           I.     Qualifications, Experience, and Publications
                1.    I submit this Declaration in support of plaintiffs STEVE NEVILLE’s
        (“Neville”), SUBSTRUCTURE SUPPORT, INC.’s (“Substructure”), and TDP
        SUPPORT, INC.’s (“TDP”) (altogether, “Plaintiffs”) opposition to defendants’
        motion for summary judgment of infringement (Dkt. No. 51).
                2.    I have personal knowledge of the facts set forth in this declaration,
        and if called as a witness I could and would testify competently to the facts stated
        herein.
                3.    I started working on idea for screw pile support system in
        approximately 2002.
                4.    I experimented with a variety of prototypes, fabricating different
        tips, and testing them in different soil.
                5.    In approximately March 2003, I was still developing my invention.
                6.    I offered to do a very small foundation job called Benchmark
        Builders.
                7.    Because my invention was experimental, I had to get approval from
        the City of Los Angeles to use my system.
                8.    The City of Los Angeles referred to my system as “experimental.” I
        understand that a copy of an October 2, 2003 letter from the City of Los Angeles
        has already been filed with the Court as D.E. 57-1, pp. 46-51. On the second
        page of the letter, it states: “The previous and current reports continuously
        recommend the use of a new, experimental pile system in lieu of conventional
        driven piles….”
                9.    I continued to experiment on the Benchmark Builders job, using
        several different types of tips.
                10.   Attached as Exhibit A are photographs that fairly and accurately
        depict some of the prototypes that I used on the Benchmark Builders job.

                                            2
Case 5:17-cv-02507-AG-AGR Document 63 Filed 07/29/19 Page 3 of 7 Page ID #:3111



                11.   After completing the Benchmark Builders job, I was still not sure the
        current version of my invention would work for its intended purpose.
                12.   I continued to test my invention and experiment with different
        variations at the Playa Vista site.
                13.   Attached as Exhibit B are photographs that fairly and accurately
        depict some of the prototypes that I experimented with on the Playa Vista site.
        These photographs were taken in the time frame of mid-2004.
                14.   I continued to test different variations, including tips with extended
        square shafts.
                15.   I continued to experiment with changing the placement of cutter
        teeth, point shafts and helical flights.
                16.   At that time, we were fabricating each tip individually.
                17.   I also experimented with using different equipment to drive the tips
        in order to ascertain the best configuration for the tip.
                18.   In approximately June 2004, I was approached about doing a job at a
        location called Fourth Street in the San Francisco area.
                19.   The job owner had heard of my experimental system and was willing
        to try it.
                20.   Knowing it to be experimental, he offered me the opportunity to
        perform a test pile program.
                21.   Knowing my system to still be experimental, he said I would not be
        paid if the system did not work.
                22.   The test pile program consisted of approximately two piles. I
        continued to test and experiment with different configurations during the test
        program.
                23.   Attached as Exhibit C are photographs that fairly and accurately
        depict some of the prototypes that I experimented with on the Fourth Street test
        pile program. These photographs were taken in the time frame of May through

                                              3
Case 5:17-cv-02507-AG-AGR Document 63 Filed 07/29/19 Page 4 of 7 Page ID #:3112



        September 2004.
              24.    In particular, the photographs depicted in Exhibit C show a further
        test design of the pile tip with two additional helical flights attached to the tubular
        pile at the Fourth Street project. This design was tested to ascertain if sufficient
        uplift capacities could be achieved, but failed as the large flights instead disturbed
        the soil and lowered the load capacity.
              25.    I also made changes to the driver tool and adapter portion of my
        invention, changing it from fitting outside the pile to fitting inside the pile.
              26.    The production program consisted of approximately 800 piles.
              27.    At that time, we were still fabricating each tip individually.
              28.    In approximately September 2004, when the production portion of
        the Fourth Street job was to start, I had confirmed the particular configuration of
        my invention that I believed would work for its intended purpose.
              29.    In March 2005, I filed a provisional patent application for my
        invention.
              30.    In approximately September 2005, I placed an order to have a set of
        tips fabricated in China in accordance with one embodiment of my invention.
              31.     Since then, I have found a new supplier for tips.
              32.    I have licensed my patents to my company TDP Support, Inc. to
        have Torque Down® pile tips manufactured.
              33.    The Torque Down® pile tips are components of my patented system
        that at a minimum, requires a tip and a pile.
              34.    I have licensed my patents to my company Substructure Support,
        Inc. (“SSI”) to use the Torque Down® pile tips in a patented system, and install
        the Torque Down® pile tips using the patented methods.
              35.    Since 2005, my invention has been commercially successful.
              36.    I have used approximately 13,000 tips that were made in accordance
        with one embodiment of my invention.

                                            4
Case 5:17-cv-02507-AG-AGR Document 63 Filed 07/29/19 Page 5 of 7 Page ID #:3113



              37.    I have used my invention on approximately 80 jobs between 2005
        and the present.
              38.    I started working on my invention back in 2002 because I thought
        that there was a need for an alternative pile system that could provide good load
        capacities using smaller piles.
              39.    Initially, it was very difficult to get approval to use my system, as
        most geotechnical engineers were skeptical whether it would work.
              40.    However, once my system passes the load testing, the engineers are
        generally more accepting.
              41.    Over the years, several engineers have become familiar with my
        system and recommend it on jobs.
              42.    SSI has been the main user of my patented system and methods.
              43.    SSI was founded in November 2005.
              44.    Terry Cowhey was the original RMO for SSI.
              45.    Mr. Cowhey promoted TDP technology to several perspective
        customers through his established contacts and managed construction activities
        for SSI by making technical and administrative decisions on selected jobs.
              46.    In May 2012, Wesley Dial became RMO for SSI.
              47.    Over the years, SSI has had some financial struggles.
              48.    When SSI did not have jobs lined up to perform, it often had no
        employees.
              49.    When it needed employees for jobs, it would get them through the
        appropriate union.
              50.    It would then also put in place the necessary workers’ compensation
        insurance.
              51.    Sometimes, SSI was slow in providing paperwork to the
        Contractor’s State Licensing Board.
              52.    This resulted in a number of administrative license suspensions

                                          5
Case 5:17-cv-02507-AG-AGR Document 63 Filed 07/29/19 Page 6 of 7 Page ID #:3114



        between 2011 and 2014.
              53.    In all cases, the cause for the suspension was addressed, and the
        suspension lifted.
              54.    During the period from Dec. 2011 to the present, SSI was capable of
        performing jobs each year.
              55.    From 2011 to 2013, SSI was involved in a venture with Magco
        Drilling, Inc.
              56.    During that time, SSI was still able to perform jobs.
              57.    While involved with Magco, SSI sometimes used Magco employees
        to perform jobs.
              58.    SSI only bids jobs that it expects it will be able to perform.
              59.    SSI bid on the Lake Merritt 10th Street job.
              60.    If awarded the bid, SSI could and would have performed the Lake
        Merritt 10th Street job.
              61.    SSI bid on the SFO ATCT job.
              62.    If awarded the bid, SSI could and would have performed the SFO
        ATCT job.
              63.    SSI bid on the SFO Terminal 1 job.
              64.    If awarded the bid, SSI could and would have performed the SFO
        Terminal 1 job.
              65.    SSI bid on the SFO Terminal 2 (Boarding Area D) job.
              66.    If awarded the bid, SSI could and would have performed the SFO
        Terminal 2 (Boarding Area D) job.
              67.    SSI bid on the St Bernardine test pile job.
              68.    If awarded the bid, SSI could and would have performed the St
        Bernardine test pile job.
              69.    SSI bid on the St Bernardine production pile job.
              70.    If awarded the bid, SSI could and would have performed the St

                                          6
 Case 5:17-cv-02507-AG-AGR Document 63 Filed 07/29/19 Page 7 of 7 Page ID #:3115



      1   Bernardine production pile job.
     2          71.    SSI bid on the 2060 Folsom job.
     3          72.    If awarded the bid, SSI could and would have performed the 2060
     4    Folsomjob.
      5         73.    SSI bid on the Family Justice Center job.
     6          74.    If awarded the bid, SSI could and would have performed the Family
     7    Justice Center job.
      8         7 5.   I have always bid in the same manner since the inception of
     9    Substructure Support, Inc. Using this manner of bidding, the Torque Down® pile
     10   has been used on approximately 80 jobs and is commercially successful.
    11    Substructure has won bids where it was not the lowest, proposed an alternate
     12   piling system, or used Substructure's own custom bid form.
     13
     14         I declare under penalty of perjury under the laws of the United States of
     15   America that the foregoing is true and correct.
     16         Executed on July 29, 2019, in Anaheim, California.
     17
     18                                          By: Isl
                                                           ,,:;k:, I11,.   ;a
    19                                               Steve Neville
    20
    21
    22
    23
    24
    25
    26
    27
    28

KPPBLLP   NEVILLE DECL. ISO PLS.' OPP.      7   32
